         Case 3:08-cr-00005-JWD-RLB            Document 89       07/20/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA
                                                                    CRIMINAL
VERSUS
                                                                    NO. 08-05-JWD-RLB
BRIAN L. WILKERSON
                                     RULING AND ORDER

       This matter is before the Court on the Motion to Vacate and/or Reduce Sentence

Pursuant to 28 U.S.C. § 2255 (“Motion”) filed by Defendant, Brian L. Wilkerson. (Doc. 84.) The

Government filed an Opposition to Defendant’s Motion to Vacate, Set Aside or Correct

Sentence. (Doc. 87.) A hearing is not necessary. Having reviewed the arguments of the parties,

the relevant facts, the law, and for the reasons explained below, the Court will deny the Motion.

                                        BACKGROUND

       Mr. Wilkerson was sentenced on February 4, 2010 to serve 87 months for possession

with the intent to distribute 3,4-methylenedioxymethamphetamine (“ecstasy”) and a consecutive

60 months term for carrying a firearm during and in relation to the drug trafficking crime. (Doc.

67.) Mr. Wilkerson’s plea agreement waived his right to collaterally attack his conviction and

sentence except regarding a claim for the ineffective assistance of counsel. (Doc. 61.)

       Mr. Wilkerson appealed the Honorable Judge Tyson’s denial of the Motion to Suppress

Search of Vehicle (Doc. 11). (Doc. 65.) The Fifth Circuit affirmed the denial. (Doc. 76) On

October 21, 2015, Mr. Wilkerson’s sentence was reduced from 147 months to 130 months. (Doc.

82.) On April 26, 2017, Mr. Wilkerson filed the instant Motion. (Doc. 84.)

                                          DISCUSSION

       Mr. Wilkerson seeks review of his sentence under 28 § 2255. (Doc. 84-1 at 1.) Mr.

Wilkerson argues that the Supreme Court in Dean v. United States, 137 S. Ct. 1170 (2017)


                                                 1
         Case 3:08-cr-00005-JWD-RLB              Document 89       07/20/20 Page 2 of 5




recognized that the 3553 factors are applied to the aggregate crimes he was sentenced to rather

than only the predicate drug crime. (Id. at 3.) Mr. Wilkerson contends that the holding in Dean

applies retroactively to allow him to collaterally attack his sentence. (Id. at 2-3.)

       The Government opposes the Motion. (Doc. 87.) The Government states that the holding

in Dean is not retroactively applied on collateral review. (Id. at 2.) Therefore, the Government

argues that the Motion is untimely because it was not filed within a year of his conviction and

sentence. (Id. at 3.) The Government also maintains that Defendant is procedurally barred from

collaterally attacking his sentence. (Id.) Finally, the Government states that because Defendant

waived his right to collaterally attack his sentence, the Court should deny his motion. (Id.)

   a. Dean v. United States is not retroactively applicable on collateral attack.

       Examining whether the Supreme Court’s holding in Dean applied retroactively to cases

on collateral review, the Ninth Circuit explained:

       Generally, “new constitutional rules of criminal procedure will not be applicable to
       those cases which have become final before the new rules are announced.” Teague
       v. Lane, 489 U.S. 288, 310, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989) (plurality
       opinion). An exception exists, however, if “the Supreme Court holds [the new rule]
       to be retroactive.” Tyler v. Cain, 533 U.S. 656, 663, 121 S. Ct. 2478, 150 L.Ed.2d
       632 (2001).

       The Court has held that new substantive rules of constitutional law—rules that
       “alter[ ] the range of conduct or the class of persons that the law punishes”—apply
       retroactively to cases on collateral review. Welch v. United States, ––– U.S. ––––,
       136 S. Ct. 1257, 1264–65, 194 L.Ed.2d 387 (2016) (quoting Schriro v. Summerlin,
       542 U.S. 348, 353, 124 S. Ct. 2519, 159 L.Ed.2d 442 (2004)). New constitutional
       rules of criminal procedure, by contrast, generally do not apply retroactively to
       cases on collateral review. Teague, 489 U.S. at 310, 109 S.Ct. 1060. An exception
       exists, however, for “watershed rules of criminal procedure implicating the
       fundamental fairness and accuracy of the criminal proceeding.” Tyler, 533 U.S. at
       665, 121 S. Ct. 2478 (citation omitted). “To fall within this exception, a new rule
       must meet two requirements: Infringement of the rule must ‘seriously diminish the
       likelihood of obtaining an accurate conviction,’ and the rule must ‘alter our
       understanding of the bedrock procedural elements’ essential to the fairness of a
       proceeding.” Id. (quoting Sawyer v. Smith, 497 U.S. 227, 242, 110 S. Ct. 2822, 111
       L.Ed.2d 193 (1990)).


                                                   2
        Case 3:08-cr-00005-JWD-RLB             Document 89        07/20/20 Page 3 of 5




       [The defendant] contends that Dean announced a substantive rule because it
       “altered the ‘substantive reach’ of § 924(c) by making clear that the consecutive
       mandatory minimum sentence imposed under its terms ... must be part of the
       overall ‘sufficient, but not greater than necessary’ sentence” under § 3553(a). That
       argument fails, however, because Dean’s rule is permissive, not mandatory: When
       sentencing a defendant for a predicate offense, a court may, but need not, consider
       the     separate      mandatory       minimum      sentence     required    by    §
       924(c). Dean, 137 S. Ct. at 1177. That rule does not “ ‘forbid[ ] criminal
       punishment of certain primary conduct’ ” or “ ‘prohibit[ ] a certain category of
       punishment for a class of defendants because of their status or offense.’
       ” Montgomery v. Louisiana, ––– U.S. ––––, 136 S. Ct. 718, 728, 193 L.Ed.2d 599
       (2016) (quoting Penry v. Lynaugh, 492 U.S. 302, 330, 109 S.Ct. 2934, 106 L.Ed.2d
       256 (1989)).

       At oral argument, [the defendant] tried to draw an analogy between the rule
       announced in Dean and the rule in Miller v. Alabama, 567 U.S. 460, 132 S.Ct.
       2455, 183 L.Ed.2d 407 (2012)—the latter of which the Court has held to be
       retroactive to cases on collateral review. But Miller is distinct from Dean in several
       respects. Most importantly, whereas the Court expressly made Miller’s rule
       retroactive in Montgomery, the Court has not expressly made Dean’s rule
       retroactive. See 136 S. Ct. at 735. In addition, Miller’s substantive rule prohibited
       a sentence of life without the possibility of parole “for ‘a class of defendants
       because of their status’—that is, juvenile offenders whose crimes reflect the
       transient immaturity of youth.” Montgomery, 136 S. Ct. at 734
       (quoting *1246 Penry v. Lynaugh, 492 U.S. 302, 330, 109 S.Ct. 2934, 106 L.Ed.2d
       256 (1989)). Dean, in contrast, did not prohibit or restrict the sentences of
       defendants convicted of predicate offenses and § 924(c) offenses; it only stated that
       the sentencing court may consider the separate mandatory minimum sentence
       required by § 924(c) when sentencing a defendant for the predicate
       offense. See 137 S. Ct. at 1177.

       Nor has [the defendant] demonstrated that the Court has made Dean retroactive
       under the exception for watershed rules of criminal procedure. The Court could do
       so explicitly or through a combination of holdings from multiple cases that
       “logically dictate[s]” the conclusion that Dean’s rule falls within the
       exception. See Tyler, 533 U.S. at 666–67, 121 S.Ct. 2478. Dean itself did not
       explicitly state that its rule applies retroactively, and Garcia has not identified any
       combination of Supreme Court holdings that logically dictates Dean’s retroactivity.

       [The defendant] has failed to make the requisite prima facie showing that the Court
       has made Dean retroactive to cases on collateral review. Accordingly, he does not
       satisfy the requirements of § 2255(h)(2).

Garcia v. United States, 923 F.3d 1242, 1244–46 (9th Cir. 2019); see also In re Dockery, 869

F.3d 356 (5th Cir. 2017) (“[The defendant] does not assert that his claims rely on newly


                                                 3
         Case 3:08-cr-00005-JWD-RLB               Document 89        07/20/20 Page 4 of 5




discovered evidence, nor has he made a prima facie showing that Dean announced a new rule of

constitutional law that was made retroactive to cases on collateral review by the Supreme

Court.”) (citing § 2255(h)(2); In re Tatum, 233 F.3d 857, 859 (5th Cir. 2000)); Worman v.

Entzel, 953 F.3d 1004, 1008 (7th Cir. 2020) (“[T]he question on which the appeal turns [is]—

whether Dean applies retroactively to cases on collateral review. Because we conclude that it

does not, our analysis ends there.”).

        The Court agrees that Dean does not apply retroactively to cases on collateral review.

Because Dean does not apply retroactively to cases on collateral review, the limitation period in

§ 2255(f)(2) does not apply in this case. 28 U.S.C. § 2255(f) states:

        A 1-year period of limitation shall apply to a motion under this section. The
        limitation period shall run from the latest of--

                (1) the date on which the judgment of conviction becomes final;

                (2) the date on which the impediment to making a motion created by
                governmental action in violation of the Constitution or laws of the United
                States is removed, if the movant was prevented from making a motion by
                such governmental action;

                (3) the date on which the right asserted was initially recognized by the
                Supreme Court, if that right has been newly recognized by the Supreme
                Court and made retroactively applicable to cases on collateral review; or

                (4) the date on which the facts supporting the claim or claims presented
                could have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). Under § 2255(f)(1), the limitation period would normally run from the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review. 28 U.S.C. § 2255(f). A conviction is final when a judgment of

conviction has been rendered, the availability of appeal has been exhausted, and the time for a

petition for certiorari has elapsed or a petition for certiorari is finally denied. Griffith v.

Kentucky, 479 U.S. 314, 321 n. 6, 107 S. Ct. 708, 712 n. 6 (1987).


                                                    4
         Case 3:08-cr-00005-JWD-RLB              Document 89        07/20/20 Page 5 of 5




        The Supreme Court has held that a conviction becomes final when the Supreme Court

“affirms a conviction on the merits on direct review or denies a petition for a writ of certiorari, or

when the time for filing a certiorari petition expires.” Clay v. United States, 537 U.S. 522, 527,

123 S. Ct. 1072 (2003). Under Supreme Court Rule 13(3), the 90–day period to file a petition for

writ of certiorari from the judgment of a court of appeals ordinarily runs from the date that the

court issues an opinion announcing the ruling. United States v. Petty, 530 F.3d 361, 365 (5th Cir.

2008). However, if a petition for rehearing is timely filed in the appeals court by any party, then

the time for all parties to file a certiorari petition runs from the date of the denial of rehearing.

SUP.CT.R. 13(3).

        Mr. Wilkerson’s conviction became final on April 13, 2011 more than one year prior to

April 26, 2017. As such, his motion is untimely and must be denied.

                                           CONCLUSION

        Accordingly,

        IT IS ORDERED that Motion to Vacate and/or Reduce Sentence Pursuant to 28 U.S.C. §

2255 (Doc. 84) is DENIED.

        Signed in Baton Rouge, Louisiana, on July 20, 2020.




                                                                S
                                                   JUDGE JOHN W. deGRAVELLES
                                                   UNITED STATES DISTRICT COURT
                                                   MIDDLE DISTRICT OF LOUISIANA




                                                   5
